OPINION
PER CURIAM:
There is no indication on the record that appellant received the required written notice prior to his probation revocation hearing. The *575judgment of sentence, therefore, is reversed and the case remanded with instructions to hold a new probation revocation hearing after written notice of the alleged violations. Commonwealth v. Stratton, 235 Pa.Superior Ct. 566, 344 A.2d 636 (1975); Commonwealth v. Henderson, 234 Pa.Superior Ct. 498, 340 A.2d 483 (1975); Commonwealth v. Alexander, 232 Pa.Superior Ct. 57, 331 A.2d 836 (1974).
VAN der VOORT, J., dissents.